Judgment, Supreme Court, New York County (William Leibovitz, J.), rendered March 27, 2001, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree, and sentencing him, as a second felony offender, to concurrent terms of 5V2 to 11 years and one year, respectively, unanimously affirmed.
By failing to make timely and specific objections, and by failing to request any further relief after objections were sustained, defendant failed to preserve his challenges to the prosecutor’s summation and we decline to review them in the interest of justice. Were we to review these claims, we would find that the challenged comments generally constituted fair comment on the evidence and reasonable inferences to be drawn therefrom. They were also responsive to the defense strategy which included, inter alia, direct and indirect efforts to arouse sympathy for defendant and to attack the officers’ credibility (see People v Overlee, 236 AD2d 133, lv denied 91 NY2d 976; People v D'Alessandro, 184 AD2d 114, 118-119, lv denied 81 NY2d 884). In any event, were we to find any error, we would find it to be harmless in view of the overwhelming evidence of defendant’s guilt.
We perceive no basis for a reduction of sentence. Concur— Mazzarelli, J.P., Saxe, Ellerin, Lerner and Marlow, JJ.